Order entered January 10, 2013




                                            In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                      No. 05-12-00491-CR

                                  CLOVIS BRAXTON, Appellant

                                              V.

                                THE STATE OF TEXAS, Appellee

                           On Appeal from the Criminal District Court
                                     Dallas County, Texas
                              Trial Court Cause No. F11-00729-H

                                           ORDER
        The Court REINSTATES the appeal.

        On December 11, 2012, we ordered the trial court to make findings regarding why

appellant’s brief had not been filed. On December 31, 2012, appellant filed a motion to extend

time to file his brief and on January 2, 2013, we received appellant’s brief. Therefore, in the

interest of expediting the appeal, we VACATE the December 11, 2012 order requiring findings.

        We GRANT the December 31, 2012 extension motion and ORDER appellant’s brief

filed as of the date of this order.



                                                     /s/   DAVID W. EVANS
                                                           JUSTICE